In consolidated proceedings, inter alia, to invalidate petitions designating John P. McGloine as a candidate in the Republican Party primary to be held on September 11, 1979, for the public office of County Legislator, 9th Legislative District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 20, 1979, which, after a hearing, granted the applications. Judgment affirmed, without costs or disbursements. The findings of fact made by Special Term are sustained by the evidence (see Matter of Nobles v Grant, 57 AD2d 600, affd 41 NY2d 1048; Matter of Berger v Acito, 64 AD2d 949, 950). Mollen, P. J., O’Connor, Rabin, Shapiro and Gibbons, JJ., concur.